DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 12/14/2020.  Claims 1-4 and 6-7 are pending.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities: Claims 1 and 7 recite, “a vehicle having a steering wheel,” in line 4.  Line 2 of claims 1 and 7 introduce “a steering wheel in a vehicle.”  Therefore, line 4 would be best understood, if amended to recite “the vehicle having the steering wheel.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendl (U.S. Pat. 6038983) in view of Frank et al. (U.S. Pat. 5177665) and further in view of Raasch (U.S. Pat. 6036158).
	Regarding claim 1, Lendl discloses a steering wheel mounted assembly being removably positionable on a steering wheel in a vehicle where the assembly is configured to be accessible to a driver of the vehicle, the assembly comprising: a vehicle having a steering wheel 10; a box 3 being positionable on the steering wheel 10 where the box 3 is configured to be accessible to a 3 having a rear wall and a 10perimeter wall extending forwardly therefrom, the perimeter wall having a first lateral side, a second lateral side, a front side, a back side and a distal edge with respect to the rear wall (as seen in Fig. 1 below); a pair of clips 7 each of the clips 7 engaging the steering wheel 10 to retain the box 3 on the steering wheel 10; and a board 1 being hingedly coupled to the box 3 (as discussed in col. 4, lines 17-20) where the board 1 is configured to have an object positioned thereon thereby facilitating the object to be accessible to the driver, the board 1 having a first surface, a second surface and a perimeter edge extending therebetween, the 20perimeter edge having a forward side and a rear side (as seen in Figs. 1-2 below).
Lendl is discussed above, and teaches the mounting assembly for a steering wheel, but fails to disclose where each of the clips 7 are releasbly attached to the box 3.  Frank discloses a mounting assembly for attaching a box 2 to a steering wheel 6.  The mounting assembly comprises clips 14, which engage the steering wheel 6 and are releasably attached to the box 2 via fasteners 16.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the fasteners of Frank to connect the clips of Lendl to his box, in order to provide for limited pivotal movement of the clips to enable them to conform to a tangential relationship with the perimeter of the steering wheel, as taught to be desirable by Frank (see discussion in col. 2, lines 37-40).  
Lendl is discussed above, and teaches the board 1 for supporting an object, but fails to teach where a spring loaded clip is attached to the board 1.  Raasch discloses an assembly comprising a box 10, which is mountable on a steering wheel 12, and further comprising a 14, having a spring-loaded clip 44, and being hingedly coupled to the box 10 where the clipboard 14 is configured to have an object positioned thereon thereby facilitating the object to be accessible to the driver.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the spring-loaded clip of Raasch with the board of Lendl, in order to secure papers, books or other materials on the tray to prevent the wind from blowing the materials off of the tray, as taught to be desirable by Raasch (see discussion in col. 5, lines 12-16), and is well known in the art.  


    PNG
    media_image1.png
    388
    691
    media_image1.png
    Greyscale







    PNG
    media_image2.png
    429
    681
    media_image2.png
    Greyscale

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendl, Frank et al., and Raasch as applied to claim 1 above, and further in view of Lowell (U.S. Pub. 20180022292).
	Regarding claim 2, although Lendl discloses clips 7 attached to the rear wall of the device, the type of connection between the rear wall and clips 7 is not shown.  Lowell teaches an assembly for securing an object 16 to a steering wheel 12, comprising an attachment structure 40, and a rear wall portion 24, having an aperture 27, each aperture having a bounding edge, the bounding edge of the aperture 27 having a circular portion interesting with a slot portion (as seen in Fig. 4); and a pin 29, each pin 29 comprising a stem and a head, the stem of each pin 29, capable of being coupled to the rear wall portion 24 of a of the attachment structure 40, the head being inserted into the circular portion of the aperture 27 having the 27 thereby retaining the pin 29 in the respective aperture 27 (as seen in Fig. 4 of Lowell).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the aperture and pin connection of Lowell with the clips 7 and box 3 taught by Lendl and Rivera, in order to provide a mounting assembly having a quick release system using a mounting stud that engages a keyhole, as taught to be desirable by Lowell (see discussion in para. [0018]).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendl, Frank et al., Raasch, and Lowell as applied to claim 2 above, and further in view of Stroh et al. (U.S. Pat. 8608037).
	Regarding claim 3, Lendl discloses the assembly, where each of the clips 7 has a central portion extending between a first lateral portion and a second lateral portion (as shown in Fig. 1 above), and Lowell teaches the use of a pin 29 on each of the clips of Lendl, each pin 29 comprising a stem and a head, the stem of each pin 29, capable of being coupled to the rear wall portion 24 of a of the attachment structure 40, the head being inserted into the circular portion of the aperture 27 having the stem being slid into the slot portion of the respective aperture 27 thereby retaining the pin 29 in the respective aperture 27 (as seen in Fig. 4 of Lowell).  However, Lendl and Lowell fail to teach the specific lengths of each portion of the clips 7.  Stroh discloses a mounting assembly for securing a board 11 to a steering wheel 16 within a vehicle (as seen in Figs. 3-4).  Stroh’s mounting assembly further comprises clips 14, having a central portion extending between a first lateral portion and a second lateral portion, the first lateral portion having a length being greater than a length of the second lateral portion (as seen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the clips of Lendl with a longer first lateral portion, along with the pivotal attachment taught by Stroh, in order to allow the table to be supported in a freestanding configuration, where the clips are rotated to provide support for the back of the table, allowing support for articles on a flat working surface, as taught to be desirable by Stroh (see discussion in col. 6, lines 19-23).  



    PNG
    media_image3.png
    422
    659
    media_image3.png
    Greyscale

s 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendl, Frank et al., Raasch, and Lowell as applied to claim 2 above, and further in view of Hanson, Jr. (U.S. Pat. 3920213).
Regarding claims 4 and 7, Lendl is discussed above, and teaches the mounting assembly for supporting objects on a steering wheel, but fails to teach legs on the perimeter of the box 3.  Hanson discloses an assembly comprising: a box 10, the box 10 having a rear wall (bottom wall, as seen in Fig. 3) and a perimeter wall 12,14,16 extending forwardly therefrom, the perimeter wall 12,14,16 having a first lateral side 12, a second lateral side 12, a front side (at 36), a back side and a distal edge with respect to the rear wall (see Figs. 1 and 3); further comprising a pair of legs 28, each of the legs 28 being pivotally coupled to the box 10 (via 30,32), each of the legs 28 being positionable in a deployed position having each of the legs 28 extending away from the box 10 where each of the legs 28 is configured to abut a support surface (as seen in Figs. 3-4), each of the legs 28 being positionable in a stored position having each of the legs 28 lying against the box 10 (as seen in Fig. 1), each of the legs 28 having a first end and a second end, the first end of each of the legs 28 being pivotally coupled to a respective one of the first and second lateral sides 12 of the perimeter wall 12,14,16 of the box 10 (as seen in Figs. 1 and 3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide legs on the box of Lendl, in order to provide a means for supporting the box on a horizontal surface, while also providing the ability to adjust the angle of the box, to meet the needs of the user, as taught to be desirable by Hanson (see discussion in col. 1, lines 17-20 and col. 2, lines 11-17).  
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendl, Frank et al., and Raasch, as applied to claim 1 above, and further in view of Rivera (U.S. Pat. 8327774).
Regarding claim 6, Lendl is discussed above, and further discloses the mounting assembly, for mounting an object to a steering wheel.  However, Lendl fails to teach where the box 3 comprises a stop.  Rivera discloses an assembly 10 comprising a box 12, which is mountable on a steering wheel 38 via clips 34, and further comprising a clipboard 112 being hingedly coupled to the box 12 where the clipboard 112 is configured to have an object positioned thereon thereby facilitating the object to be accessible to the driver, where the box 12, comprises a stop 124, being coupled to and extending away from the first surface of the clipboard 112 where the stop 124 is configured to inhibit the object from sliding off of the clipboard 112 when the box 12 is positioned on the steering wheel, the stop 124 being aligned with and being coextensive with the rear side of the perimeter edge of the clipboard 112.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the stops of Rivera with the mounting assembly of Lendl, in order to assist in retaining items in the area of the writing surface, as taught to be desirable by Rivera (see discussion in col. 3, lines 58-61).
Response to Arguments
Applicant’s arguments, see pgs. 6-8, filed 12/14/2020, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lendl, Frank et al., Raasch, Rivera, and Lowell, as disclosed above.

Conclusion
In addition to the reference to Lendl, Frank et al., Raasch, Rivera, Lowell, and Hanson, Jr. above, the Examiner submits the Notice of References Cited (PTO-892), which discloses additional mounting systems capable of being secured to vehicle steering wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832.  The examiner can normally be reached on M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        10-Feb-21

/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632